     Case 2:20-cv-04124-GW-GJS Document 45 Filed 03/25/21 Page 1 of 2 JS-6
                                                                      Page ID #:203




 1 THE RUDD LAW FIRM
   Christopher L. Rudd (SBN 130713)
 2 4650 Sepulveda Blvd., Ste. 205
   Sherman Oaks, CA 91403
 3 Tel.: (310) 663-0705
 4 Fax:  (310) 388-0321
   Email: clrudd@ruddlawla.com
 5 Attorneys for Plaintiffs
 6
      [Additional counsel appear on signature page]
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11 NAJA OGBURN, AMBERLYN
   JOHNSTON, and CAMILLE LAUREL,
12 for themselves and all others similarly
13 situated,
14
15                Plaintiffs,
                                                 CASE NO. 2:20-CV-04124-GW-GJS
16          v.
17                                               [PROPOSED] ORDER GRANTING
                                                 STIPULATION OF DISMISSAL
18 WHISPERTEXT, INC., a Delaware
   corporation, and
19 MEDIALAB.AI, INC., a Delaware
20 corporation,
21
22                Defendants.
23
24
25
26
27
28


                 [PROPOSED] ORDER GRANTING STIPULATION OF DISMISSAL
     Case 2:20-cv-04124-GW-GJS Document 45 Filed 03/25/21 Page 2 of 2 Page ID #:204




 1          The Court, upon presentation of the Stipulation of Dismissal filed by
 2 Plaintiffs Naja Ogburn, Amberlyn Johnston, and Camille Laurel (“Plaintiffs”), and
 3 Defendants Whispertext, Inc. and MediaLab.ai, Inc. (“Defendants”) (collectively,
 4 the “Parties”), orders that the matter is hereby dismissed as follows:
 5          1.   All of the claims of each individual Plaintiff in this action shall be
 6 dismissed with prejudice;
 7          2.   The claims of putative class members shall be dismissed without
 8 prejudice; and
 9          3.   Each party shall bear its own costs and attorneys’ fees, except as
10 outlined in the Parties’ Settlement and Release Agreement.
11                                 25th day of ___________,
            IT IS SO ORDERED this _______       March       2021.
12
13
14                                           __________________________________
                                               __________________________
15                                           THE HONORABLE GEORGE H. WU
                                             UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                 [PROPOSED] ORDER GRANTING STIPULATION OF DISMISSAL
                                        2
